Stephens, J.
In a suit in trover in which the plaintiff sought to recover the money value of personalty described in the petition as “ One Chevrolet five-passenger touring car, 1917 model, motor number 71416,” which had been sold by the plaintiff to a third person under a retention of title *140contract, evidence that the defendant had'in his possession one Chevrolet five-passenger touring car, 1917 model, which he had acquired from such third person, did not, in the absence of any evidence more specifically identifying the car, demand the inference that the car in the defendant’s possession was the car described in the petition. Since a verdict for the plaintiff is not demanded by the evidence, the verdict rendered for the defendant cannot be set aside as being contrary to law.
Decided January 20, 1921.
Trover; from city court of Albany — Judge Clayton Jones. May 17, 1920.
Milner £ Farlcas, for plaintiff.
Peacock £ Gardner, Benlon Odom, for defendant.

Judgment affirmed*.

Jenkins, P. J., and Sill, J., concur.